United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 13, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-11333
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTHONY LEE AARON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:03-CR-29-1
                       --------------------

Before EMILIO M.   GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Anthony Lee Aaron appeals from his guilty-plea conviction

for manufacturing counterfeit Federal Reserve Notes.     He argues

that, because the counterfeit notes at issue were “so obviously

counterfeit that they [were] unlikely to be accepted even if

subjected to only minimal scrutiny,” the district court should

not have increased his sentence pursuant to U.S.S.G.

§§ 2B5.1(b)(2)(A) and (b)(3).   This court reviews “the district

court’s application of the Sentencing Guidelines de novo and its


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-11333
                                  -2-

findings of fact for clear error.”    United States v. Wyjack, 141

F.3d 181, 183 (5th Cir. 1998).

     Reviewing the evidence in light of the multi-factor test set

forth in Wyjack, 141 F.3d at 184, we conclude that the district

court did not clearly err when determining that the counterfeit

notes at issue were not “obviously counterfeit” for purposes of

U.S.S.G. § 2B5.1(b)(2)(A).    See United States v. Bollman, 141

F.3d 184, 186-87 (5th Cir. 1998).    Accordingly, the district

court’s judgment is AFFIRMED.